COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER


Case number:                 01-12-01032-CV

Style.                    Steve Holmes, Debbie Holmes, Clinton Holmes, Dana
                          Atkinson, Jerry Smith and Greg Evans, not indiwTdually
                          but solely tn their capacity as and on behalf of the Board
                          of Directors and Members of the Houston Aeronautical
                          Heritage Society, Inc. ("HAHS") and Penny Evans and
                          Gary Evans, solely m their capacity as Members of
                          HAHS v. John L. Graves and Harper Trammell, No.
                          2012-23495 m the 334th District Court of Harris County,
                          Texas

        On November 21, 2012, appellants filed a "Motion for Temporary,
Emergency Relief." Appellants’ emergency motion is granted. The November 30,
2012 summary judgment hearing and proceedings on all other dispositive motions
are stayed. See TEX. R. APP. P_ 29.3; TEX. R. APp. P. 29.5(b). The stay is effective
until final disposition of this appeal.

         It is so ORDERED.


Judge’s mgnature:    /s/Harvey Brown
                    Acting individually


Date: November 28, 2012